Citation Nr: 1523478	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include myopia, astigmatism, and preglaucoma.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Jane Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2007 to September 2008 and from December 2008 to February 2010, with a prior period of active duty for training.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 10 percent, and denied service connection for an eye disability and for IBS.  The Veteran appeared at a DRO hearing in April 2013; a transcript is in the record.  In April 2013, a Board hearing at the VA Central Office was held before the undersigned; a transcript is in the record.  

A July 2013 rating decision increased the rating for PTSD to 30 percent, effective February 21, 2010.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran also initiated an appeal with respect to claims of service connection for IBS and tinnitus; service connection was subsequently granted in a July 2013 rating decision, which satisfied the appeal in full.  Although he challenged the 0 percent rating assigned for IBS in a November 2013 notice of disagreement, the RO did not provide the Veteran with a statement of the case (SOC). Under such circumstances, the Board must remand this claim back to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of an increased rating for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's myopia and astigmatism are not diseases or injuries within the meaning of applicable legislation relating to service connection.

2.  The Veteran does not have a current disability involving glaucoma or symptoms analogous to glaucoma which could be viewed as manifestations of an undiagnosed illness.

3.  The Veteran's PTSD is shown to have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for an eye condition, to include myopia, astigmatism, and preglaucoma, and as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2014).

2.  A rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. With respect to the Veteran's claim of service connection for an eye disability, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates in October 2010 correspondence. 

With respect to his increased rating claim for PTSD, the July 2011 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award.  Accordingly, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   A July 2013 rating decision increased the 10 percent rating to 30 percent.  A July 2013 statement of the case properly readjudicated the matter.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The RO arranged for a VA eye examination in May 2011 and for VA PTSD examinations in May 2011 and May 2013.  The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's service treatment records (STRs) and postservice VA and private treatment/evaluation records have been secured.  He testified that he only receives medication management from VA and that he no longer receives mental health counseling or therapy.   Accordingly, the Board finds that there are no outstanding treatment records with respect to either of his claims.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection for an Eye Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

During his April 2013 DRO hearing and December 2014 Board hearing, the Veteran testified that a green laser was shone on the patrol vehicle he was driving in service and that the laser flashed in his eyes.  He testified that he "couldn't really see for [a] little bit" and that he saw "bright lights." See DRO hearing transcript, p.15; see also Board hearing transcript, p. 20.  An October 2009 STR documents an "accident caused by exposure to radiation - lasers"; no residual symptoms were found and the Veteran was to return to duty the following day.  Incidental findings noted a large C/D (cup-to-disc) ratio; preglaucoma was diagnosed.  A November 2009 STR documented a "green laser flash injury"; the Veteran denied any visual disturbance, eye pain, or headaches.  A January 2010 re-deployment screening was negative for eye injury, surgery, or disease.

On May 2011 VA eye examination, the Veteran reported flashes following the laser event in service.  On examination, diagnoses of myopia and astigmatism were given, and glaucoma suspect was noted due to large C/D ratio in the left eye.  He expressed understanding as to the need to get regular eye exams to make certain that glaucoma does not develop.  The examiner noted no sign of any chorioretinal scarring or other permanent ophthalmic effects from laser exposure.

It should be noted at this point that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  There is no evidence of any superimposed injury to the eyes during service.  In fact, the May 2011 VA examiner found no permanent effects from laser exposure in service.   

Additionally, although preglaucoma was noted in the October 2009 STR, and "glaucoma suspect" was noted in his May 2011 VA eye examination, there is no evidence that the Veteran has glaucoma.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because he is a Persian Gulf Veteran, however, service connection may alternatively be established for a chronic disability resulting from an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Although he complained of a general worsening eye condition during his April 2013 DRO hearing, the May 2011 VA examiner opined that there is no sign of any chorioretinal scarring or other permanent ophthalmic effects from laser exposure.  

During his December 2014 Board hearing, he did not report any worsening condition and denied seeking treatment for his eyes.  He has provided no information relating any worsening eye condition to a laser incident in service.  Accordingly, as there are no objective indications of a qualifying chronic disability, service connection for such cannot be granted.  

Increased Rating for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 30 percent.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores between 50 and 65 for his PTSD during the applicable timeframe.   GAF scores of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

During March 2010 VA initial mental health treatment, the Veteran reported difficulties with both initial and middle insomnia, sleeping only three to four hours on average; he stays up at night due to ruminations about life in general.  He reported intrusive thoughts and images related to service, anxiety in crowds, hypervigilance, and occasional thoughts that his wife was trying to kill him.  (This occurred after watching a crime show.)  He has loss of interest in significant activities and isolates more; he also has problems with verbal irritability, and an exaggerated startle response.  He reported some thoughts of hopelessness and helplessness related to his then current job search but denied feelings of worthlessness.  He denied any suicidal or homicidal ideation, intention, or plan. 

On mental status examination, he was cooperative but mildly guarded and shy. There was no evidence of speech disturbance but it was noted that he responded to most questions with relatively short answers.  His affect was mildly to moderately anxious and related to situation and content.  His mood was anxious, his thought process logical, rationale, and goal-directed.  No obvious hallucinations, distortions, or misidentification with details were reported or observed.  Although he reported some mild problems with concentration, he was able to sustain an adequate level of attention, concentration, and memory.  His insight and judgment were intact.  Chronic PTSD was diagnosed and a GAF score of 51 was assigned.

During later VA treatment in March 2010, the Veteran reported that his mood had been relatively stable over the past week with one "blow out" of irritability after becoming upset at a local restaurant server; he left the scene and then returned to speak with the person's manager.  He continued to complain of poor sleep with primary problems of initial insomnia.

On mental status examination, the Veteran's affect was mildly constricted and appropriate to situation and content. There was no evidence of speech disturbance, although he tended to offer more comments when directly prompted.  No thought disorder or other psychotic symptoms were reported or observed.  He denied suicidal or homicidal ideation, intention, or plan and generally showed a willingness to participate and commitment to work on skills outside of therapy sessions.

During April 2010 VA treatment, the Veteran reported feeling slightly better with regard to overall functioning, which he attributed to warmer weather and spending more time outdoors.  During the session, he recorded some activating events for anger and irritability, mainly concerning his wife.  He had a generally positive response to intervention as evidenced by his verbal feedback.

On mental status examination, his affect was mildly constricted but appropriate to situation and content.  There was no evidence of speech disturbance, but he tended to offer more comments when directly prompted.  Thought disorders or other psychotic symptoms were neither reported nor observed.  The Veteran denied suicidal or homicidal ideation, intentions, or plan.  PTSD was diagnosed.

During June 2010 VA treatment, the Veteran reported very poor sleep, marital stressors related to his irritability, and trouble going into crowded places.  He was significantly anhedonic and complained of a depressed mood.  He was not suicidal and did not endorse psychotic symptoms.   He reported frequent aggressive thoughts and road rage.  He reported anger outbursts in the past, but denied any episodes of domestic violence.  

On mental status examination, he was alert, cooperative, and fully oriented. Eye contact was good, but his speech was somewhat halting, with decreased prosody.  His mood was anxious, irritable, and depressed, his affect blunted and congruent.  Thought content was negative for suicidal/homicidal ideation, or psychosis; insight and judgment were good, and cognition was intact.  PTSD and depressive disorder not otherwise specified (NOS) were diagnosed; a GAF score of 55 was assigned. 

During September 2010 VA treatment, the Veteran reported continuing sleep problems and anger management issues.  He denied feeling depressed and did not endorse suicidal or homicidal ideation.  He denied symptoms suggestive of psychosis.  On mental status examination, he was alert and oriented to person, place, time, and situation.  He was pleasant and cooperative, and maintained good eye contact.  His speech was clear, normal in tone, rate, rhythm, and volume.   His affect was constricted, mood anxious.  His thought processes were logical and coherent without hallucinations or delusions/paranoia.  His concentration, judgment, and insight were good, and his memory was intact.  PTSD and depressive disorder NOS were diagnosed and a GAF score of 55 was assigned.

During October 2010 VA treatment, the Veteran reported having a hard time falling and staying asleep, sleeping only four to five hours a night.  He denied depression but reported increased anxiety; he was easily irritated and angered.  He denied suicidal or homicidal ideation or any symptoms suggestive of psychosis.  On mental status examination, he was dressed appropriately and was pleasant and cooperative.  He had poor eye contact, but his speech was clear, normal in tone, rate, rhythm, and volume.  His affect was constricted, mood anxious.  His thought processes were logical and coherent without hallucinations or delusions/paranoia.  His concentration was good and his memory was intact; judgment and insight were good.  PTSD and depressive disorder NOS were diagnosed.

In a December 2010 statement, the Veteran's wife reported that she could "hardly stand him anymore."  She also stated that he no longer maintained personal hygiene, refusing to shower, brush his teeth, or shave.  She stated that they no longer go out together and that their "social life is completely over."  If she and the Veteran do go out, he becomes hypervigilant and displays bursts of anger, even with strangers.

On May 2011 VA PTSD examination, the Veteran reported that medications help him deal with things.  He had been married for almost three years and was then living with his parents.  He described his wife as controlling and reported feeling detached from her.  He addressed his anger issues and believed his wife may be scared of him.  He reported a good relationship with his stepdaughter; his relationship with his father had become more distant recently.  He had few friends outside of his family, but attended some social outings.  There was no history of suicide attempts, but the examiner noted a history of violence and assaultiveness pertaining to a physical altercation at a bar following the Veteran's deployment.  He also reported confrontations with coworkers, which he said tend to "escalate."

On psychiatric examination, the Veteran's speech was unremarkable, his attitude friendly and cooperative; his affect was blunted and his mood was depressed.  He was oriented to person, time, and place.  His thought process and thought content were both unremarkable.  He reported sleeping approximately two to three hours per night with initial and middle insomnia. He denied panic attacks, obsessive/ritualistic behavior, and suicidal or homicidal thoughts.  He had fair impulse control with episodes of violence.  He was able to maintain personal hygiene. His remote, recent, and immediate memory were normal.  He denied intrusive, trauma-related thoughts but reported dreams of people trying to kill him.  He also reported feelings of detachment and global avoidance, which cause additional problems between he and his wife.  He also reported mildly exaggerated startle response and difficulty concentrating.

The examiner determined that the Veteran's psychometric scores indicated gross exaggeration of symptoms and functional impairment and questioned the validity of the psychological test results.  While chronic PTSD was diagnosed, a GAF score could not be assigned due to the "gross exaggeration" of symptoms and functional impairment during psychological testing.

On April 2013 private mental status examination, the Veteran reported being married for four years; he described his wife as a quiet person and their marriage as "good."  They moved into a house together.  He reported prior work in coal mining but was currently working at a regional jail.  Because he was considered overly aggressive with the inmates as a correctional officer, he began working as a counselor.  He reported that things were "going better."  He also reported prior interpersonal problems on the job, with people he worked either with or for, and reported he had left prior jobs because of behavioral factors.

On mental status examination, the Veteran was somewhat vague and superficially polite.  His attitude was cooperative but uneasy, his concentration mildly impaired.  His attention and psychomotor activity were normal.  His speech patterns were coherent but somewhat hesitant at times.  His affect was within normal limits and appropriate, and his ability to abstract and calculate were unimpaired.  He described his usual mood as "happy and laid back," but reported some mood swings.  He also reported emotional lability, and a lot of hostility directed toward his wife; he described psychomotor agitation on a daily basis.  He denied any free-floating anxiety or panic attacks, but did report phobic fears of large groups of people and paranoia that someone is going to harm him.  He reported a desire to harm others and constant anger problems.  He believed that he was being tracked or spied by the government.  He denied hallucinations or illusions but reported feelings of supernatural forces of influences.  He was partially oriented to time and was well oriented to place and person.  Sleep patterns were marked by incessant initial insomnia with intermediate awakening every hour and early awakening.  He reported nightmares but could not remember them.

The private psychologist diagnosed chronic PTSD and noted the development of strong paranoid attitudes and anger state disorder, with frequent aggressive behavior towards others. He suggested anger management classes and assigned a GAF score of 50.

On May 2013 VA psychiatric examination, the Veteran reported some variability in the quality of his marriage, stating that they fight about almost everything.  He described his wife as hypercritical and reported that they rarely go out.  He described a good relationship with his stepdaughter and his father, whom he visits a couple of times a month.  He denied any friendships outside of the family or belonging to any social groups.  He maintains his own property but hires a neighbor to help with some work.  In reviewing the Veteran's psychiatric care, the examiner noted that the Veteran's mental health condition is well stabilized with medication.  

The only symptoms noted on examination were anxiety and sleep impairment.  The Veteran denied such symptoms such as depressed mood, suspiciousness, panic attacks, memory loss, or suicidal or homicidal ideation.  He reported sleeping four to eight hours nightly, and stated that he is sometimes too angry to go to sleep (mainly because of conflict with his wife).  He generally sleeps well after falling asleep, but there are times when he wakes up every hour.  He also reported periods of significant irritability when he is not taking his medication; he tolerates others' behaviors when he is taking his medication.  

The examiner noted the prior diagnosis of PTSD but determined that the Veteran had anxiety disorder NOS that results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He determined that the Veteran's current mild anxiety was reasonably viewed as a progression of his previously diagnosed PTSD and opined that the Veteran remains employable from a mental health perspective as he showed only mild employment difficulty.  A GAF score of 65 was assigned.

During his December 2014 hearing, the Veteran testified that his temper is the biggest challenge in dealing with his PTSD, stating that certain things just "push [him] overboard."  See Board hearing transcript, p. 7.  He testified that once, during the summer of 2014, he called his wife to say that he was coming home and felt threatened by her response; he thought about "gunning her down" the whole drive home.  Id. at p. 8.  However, he later testified that when he came home, he put a gun to his head and said, "[D]o you want to see what the devil looks like[?]"  From there, he left the house yelling and stayed by the river for a few hours.  Id.  

He also testified that he was originally hired to work in a state prison as a correctional officer but was then reassigned as a counselor because he was too aggressive with the inmates.  Id. at pp. 10-12.  He reported minor disagreements with his coworkers, in which either he or they walk out of the shared office space; management recently placed him in a separate office.  Id. at p. 12.  He denied that his PTSD causes him to miss work or leave work early.  Id. at pp. 13-14.

The Veteran testified that his only relationship is with his wife, and that he stays separate from family.  Id. at p. 16.  He reported getting into arguments with his father over "common stuff" and denied going out socially or having any close friends.  He also testified as to nearly daily anxiety or panic attacks.  Id. at p. 17.

Considering the symptoms of the Veteran's PTSD throughout, the Board finds that the symptoms shown more recently reflect the greatest level of severity of the psychiatric disability, but are still consistent with no more than a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His primary symptoms are sleep impairment and anxiety, as noted by the 2013 VA examiner.  While the 2011 VA examiner noted that the Veteran reported easy startle response and mild concentration problems, the examiner determined that the psychometric test scores indicated "gross exaggeration" of symptoms.   

The Veteran's symptoms do not more nearly approximate the types of symptoms associated with the criteria for a 50 percent, or higher, rating.  While he reported anger issues and irritability which may indicate disturbances of motivation or mood contemplated by the 50 percent level, the Board finds that this alone is not sufficient to warrant a higher rating.  Significantly, the record does not show any evidence of a flattened affect or circumstantial, circumlocutory, or stereotyped speech; there is also no evidence of impairment of either short- or long-term memory.  Although he testified to "nearly daily" panic or anxiety attacks during his December 2014 hearing, he has consistently denied panic attacks throughout various treatment and VA and private examinations.  The Board finds the treatment records and examination reports more probative in this regard and find the Veteran's report of "nearly daily" panic or anxiety attacks less probative, particularly as the 2011 VA examiner deemed, in essence, that the Veteran's reported symptoms lacked credibility (and could not support the assignment of a GAF score) because the psychometric test scores indicated "gross exaggeration" of symptoms 

Additionally, reduced reliability is not suggested by what is known about the Veteran's occupation.  Although he was initially hired as a correctional officer in a prison and was later reassigned, he reports, as a counselor due to his aggressive behavior, there is no evidence that he has been unable to perform his job.  There is also no evidence that this reassignment was considered a demotion of any sort.  During his April 2013 private examination, he reported that things are "going better" since he began working as a counselor.  On May 2013 VA examination, the examiner determined that the Veteran had only mild employment difficulty.  During his December 2014 hearing, he testified to "minor disagreements" with coworkers but denied that his PTSD causes any attendance issues.  Evidence in the record indicates his attendance issues are due to his irritable bowel syndrome, not his psychiatric disorder.

Although the Veteran testified that he put a gun to his head during an argument with his wife in the summer of 2014, the Board does not find this isolated incident to be evidence of suicidal ideation as there is no indication that he intended to actually pull the trigger or harm himself in any way.  The Board specifically finds that his asking his wife whether she wants to see what the devil looks like to evidence anger and not intent to actually self-harm.  Additionally, he has consistently denied any suicidal ideation throughout treatment and private and VA examinations.

The Board further notes that GAF scores of 50, 51, 55, and 65 have been assigned throughout the period of the claim with respect to his service-connected PTSD, reflecting serious to mild symptoms.  Notably, the 2011 VA examiner was unable to provide a GAF score due to the "gross exaggeration" of symptoms and functional impairment identified during psychological testing.  More significantly, a GAF score of 65 was assigned during the Veteran's most recent VA examination in 2013, reflecting only mild symptoms.  Accordingly, the Board finds that a rating in excess of 30 percent for PTSD is not warranted at any time during the evaluation period.  See Fenderson, 12 Vet. App. at 126-27.  

Consequently, the Board finds that occupational and social impairment with reduced reliability and productivity is not shown.  The Board acknowledges his wife's December 2010 statement referring to his anger, hypervigilance, and lack of personal hygiene.  Significantly, the 2013 examiner noted that the Veteran was able to maintain personal hygiene, and the Veteran appeared adequately groomed at the personal hearing before the undersigned.  There is no evidence of flattened affect, difficulty in understanding complex commands, or near-continuous panic or depression affecting his ability to function independently.  He was not disorientated to time and or place, nor did he have memory loss for names of close relatives, his own occupation, or own name.  He did not experience any hallucinations or delusions.  There was also no evidence of impaired judgment or impaired abstract thinking.  Again, there is no indication or allegation that he is unable to complete occupational tasks, to tend to activities of daily living, or to maintain some relationships (with at least his wife, stepdaughter, and occasionally his father, as well as a few friends) and attend some social events.  Most significantly, the last examiner to examine the Veteran did not even diagnose PTSD; instead, a diagnosis of anxiety disorder was given, with "mild anxiety" considered a progression of the previous PTSD diagnosis.  Additionally, treatment records indicate that his mental health condition is well stabilized with medication.

Accordingly, and in light of the above, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 30 percent.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a finding that the degree of disability shown warrants a rating in excess of 30 percent.   See 38 C.F.R. § 4.3.  

Additionally, the record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria. Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As the Veteran is employed, the matter of entitlement to a total disability rating based on individual unemployability due to his PTSD is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for an eye disability, to include myopia, astigmatism, and preglaucoma, is denied. 

A rating in excess of 30 percent for posttraumatic stress disorder is denied.


REMAND

A July 2013 rating decision granted service connection for irritable bowel syndrome, and assigned a 0 percent rating.  Correspondence received in November 2013 expressed disagreement with the rating assigned.  The AOJ has not issued a statement of the case in this matter.  In such circumstances, the Board is required to remand for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This matter is not now before the Board and will only appear before the Board if the Veteran timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following:

The AOJ must issue an SOC addressing the matter of entitlement to a compensable rating for IBS.  The Veteran and his attorney should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


